 In the Matter of CUPPLES-HESSE CORPORATION,EMPLOYERandPAPERCRAFT WORKERS UNION LOCAL409, AFL,PETITIONERCase No.14-RC-°87.Decided October 28, 19.48DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization which claims to representemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks certification as bargaining representative ofa unit of production and maintenance employees in the Employer'scup department.The Employer contends that only a plant-wide unitof production and maintenance employees is appropriate.The Employer manufactures paper cups, bags, envelopes, and re-lated paper products. Its operations are divided into five depart-ments : printing, envelope, bag, tag, and cup.The cup departmentis presently located on the second floor of a new building separatedfrom the main plant by an enclosed passageway.'The first floor ofthe new building is used as a warehouse and for certain waxing opera-*Chairman Herzog and Members Reynolds and Gray.1 Before December 1947, the cup department was locatedin the main plant building.80 N. L. R. B., No. 5.14 CUPPLES-HESSE CORPORATION15tions.The Employer expects to install other departments on thesecond floor along with the cup department .2The employees in the cup department are primarily unskilled andsemi-skilled workers.Essentially, their work is similar to that ofproduction and maintenance employees in the other manufacturingdepartments.In fact, cup department employees are frequently in-terchanged with employees in the bag, tag, and envelope departments.Working conditions are thesame forall production and maintenanceemployees throughout the plant. In view of the foregoing, we findthat a unit restricted to cup department employeesis inappropriate.Accordingly, we shall dismiss the petition 8ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.2An experimental department is being assembled there at the present time.A laboratoryis also going to be established.8Matter of WestbrookEnterprises, Inc.,79 N. L. R. B. 1032;Matter of Liberty HosieryMills, Inc.,75 N. L.R. B. 340.The Petitioner petitioned for plant-wide units in 1946 and1947.It lost both consent elections for that unit.